United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1082
                                   ___________

Leonard Bright,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
United States of America,               *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 5, 2011
                                Filed: June 13, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Leonard Bright appeals the district court’s1 dismissal of his civil action
claiming that the IRS’s seizure of his wages was unconstitutional. Reviewing de
novo, see Hastings v. Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008), we conclude that
to the extent Bright attempted to proceed under 42 U.S.C. §§ 1983, 1985 or Bivens
v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),
he failed to state a claim. He alleged no facts showing state action or a conspiracy,
see Zutz v. Nelson, 601 F.3d 842, 848 (8th Cir. 2010); Kurtz v. City of Shrewsbury,

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
245 F.3d 753, 758 (8th Cir. 2001), he gave no indication as to the involvement or
identity of any individuals who allegedly committed constitutional violations, see
Ellis v. Norris, 179 F.3d 1078, 1079 (8th Cir. 1999), and a Bivens action cannot be
prosecuted against the United States, see Buford v. Runyon, 160 F.3d 1199, 1203 (8th
Cir. 1998).

       Further, we agree with the district court that 28 U.S.C. § 1346(a)(1) did not
confer subject matter jurisdiction over this action, because Bright did not allege that
he filed a claim for a refund with the IRS or that he paid any assessment in full. See
26 U.S.C. § 7422(a); Flora v. United States, 362 U.S. 145, 177 (1960). Based on the
record below, we also agree that 26 U.S.C. § 7421(a) applied to bar the action insofar
as it sought relief from tax-collection activities. See Pagonis v. United States, 575
F.3d 809, 813, 815 (8th Cir. 2009); Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir.
2004).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-